Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a non-therapeutic cosmetic method, which comprises the topical application onto the skin of a non-hydrolyzed nucleic acid material extracted from tuna containing more than 75 % by weight (wt%) of DNA salts and less than 1.5 wt% of proteins. 
The closet found art was Park et al (KR20100127086 A). Park et al teach a cosmetic composition containing nucleic acid complex isolated from tuna testis is provided to ensure anti-oxidation, UV absorption, anti-aging and anti-wrinkling. CONSTITUTION: A cosmetic composition for anti-oxidation, anti-aging and anti-wrinkling contains n0.1-50 weight% of nucleic acid complex isolated from tuna testis as an active ingredient. The cosmetic composition further contains cosmetically acceptable substrate. The cosmetic composition is used in the form of skin softener, astringent, nutrition cream, eye cream, massage cream, essence, powder or pack. The cosmetic composition additionally contains green tea extract, alpiniae officinari Rhizoma extracts, citron extract, tricholoma matsutake extracts, or aloe extract (see Abstract). Park et al teach hydrolyzing step throughout the translation. Park et al do not teach non-hydrolyzed nucleic  acid material; neither do Park et al mention anything about DNA salt, or protein content; let alone more than 75% of DNA salt.

EXAMINER’S COMMENT

IN THE CLAIMS:
             Claims 1, 2, and 9-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655